Citation Nr: 1044434	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.

This matter originates from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In this decision the RO reopened previously 
denied claims of entitlement to service connection for a low back 
disability and bilateral knee disability and denied the claims on 
the merits.  The matter went before the Board in October 2008 at 
which time the case was remanded for further development.  In 
March 2010, the matter was once again before the Board at which 
time the Board reopened the claims of entitlement to service 
connection for a low back and bilateral knee disabilities and 
remanded the underlying service connection claims for additional 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disability is not attributable to 
service.

2.  The Veteran's bilateral knee disability is not attributable 
to service.


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as degenerative joint and 
disc disease of the lumbosacral spine, was not incurred in or 
aggravated during the Veteran's active duty service, and 
degenerative joint disease of the spine may not be presumed to 
have been incurred in or aggravated during such service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  A bilateral knee disability, diagnosed as degenerative joint 
disease of the right and left knees, was not incurred in or 
aggravated during the Veteran's active duty service, and 
degenerative joint disease of the knees may not be presumed to 
have been incurred in or aggravated during such service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  In the present appeal which stems from the Veteran's 
November 2003 application to reopen a claim of entitlement to 
service connection for back and bilateral knee disabilities, the 
appellant was provided with initial notice of the VCAA in January 
2004 which was prior to the August 2004 rating decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

Regarding VA's duty to notify, the appellant was provided 
specific notice of what evidence was necessary to establish 
entitlement to service connection for back and bilateral knee 
disabilities in the January 2004 letter, as well as in letters 
dated in November 2008 and May 2010 letter.  That is, in addition 
to being informed as to what qualifies as new and material 
evidence, see Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
appellant was informed that in order to establish the underlying 
claims of service connection, he needed to submit evidence 
showing that he had a disease or injury in service in addition to 
a current physical or mental disability, and a relationship 
between the current disability and service.  He was further 
informed of the types of evidence to submit such as medical 
records or medical opinions (the appellant was also informed.  In 
short, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds that 
the appellant is not prejudiced by a decision at this time since 
the claims are being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless error 
since no disability rating or effective date will be assigned.  
Moreover, the appellant was provided with notice of the 
disability rating and effective date elements in the November 
2008 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, to include private 
and VA medical records.  Unfortunately, most of the appellant's 
service treatment records are not available for review and are 
presumed destroyed in a fire at the National Personnel Records 
Center in St. Louis, Missouri, in 1973.  Accordingly, VA has a 
heightened duty to assist the appellant in developing this claim.  
See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  Regarding 
these missing service treatment records, the appellant was 
notified of the missing records in a letter dated in September 
2009 and was given the opportunity to submit any such records in 
his possession.  In addition, unsuccessful attempts were made to 
obtain clinical records from the 7461st Signal Unit, to which the 
Veteran reported being assigned in service, as well as hospital 
records from Ft. Clayton.  See October 2008 Board remand.  In 
short, all procedures to obtain the appellant's service treatment 
records have been followed.  Accordingly, VA has satisfied its 
duty to obtain all medical records pertinent to this appeal.  38 
C.F.R. § 3.159(c).  Moreover, the appellant was afforded VA 
examinations during the pendency of this appeal and was also 
provided with the opportunity to attend a Board hearing, which he 
declined.  As the VA examination reports on file are based on a 
thorough examination of the appellant, the appellant's medical 
history and complaints, and objective findings, and the June 2010 
examination report contains a nexus opinion with supportive 
rational, the Board finds that the examination reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In fact, 
the appellant indicated in writing in December 2008 that he had 
no additional information or evidence to give VA to substantiate 
his claim except what he was submitting at that time.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  Facts

The Veteran's service treatment records, with the exception of 
his May 1953 separation examination report, are unavailable for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  The 
May 1953 separation report shows normal clinical evaluations of 
the Veteran's spine and lower extremities.  

In June 1994, the Veteran filed an initial claim of enlistment to 
service connection for disabilities of both knees and back.  

At a VA examination in July 1994, the Veteran reported that while 
in service there had been an incident he was involved in whereby 
a jeep turned over resulting in his hospitalization.  He said he 
could not remember whether he had been casted or not and he 
reported having back pain and bilateral knee pain off and on 
since 1953.  He denied any injuries since getting out of service.  
The examiner said that there were negative findings on the lower 
legs, but degenerative joint disease of both knees, symptomatic, 
and from the lower half of the thigh muscle to the upper third of 
the lower leg.  Bilateral knee and leg x-rays were negative.  The 
Veteran was diagnosed as having degenerative joint disease of the 
lumbosacral spine, symptomatic.  X-rays of the lumbosacral spine 
were taken in August 1994 revealing degenerative changes in the 
lumbosacral spine.  

At his February 1995 personal hearing, the Veteran testified that 
he had been hospitalized for a couple of days after being 
involved in an automobile accident during active service and that 
he had received physical therapy for a couple of weeks subsequent 
to his discharge from the hospital.  The Veteran also noted that 
following separation from service he initially sought treatment 
in 1954 and had continued to seek treatment from a number of 
doctors on an intermittent basis since that time.  

On file is a May 1995 record from J. L. Burroughs, D.O., who 
stated that he treated him in January 1981 for possible gouty 
arthritis.  

In a subsequent record in July 1995, Dr. Burroughs reported 
treating the Veteran for various ailments since 1964, including 
in February 1981 for varicose veins on the posterior aspect of 
his right leg, and in May 1995 for complaints that his legs had 
been hurting on and off for 40 years.  The Veteran relayed at 
that time a history of being in an auto accident in 1953 and said 
he did not know if he had fractured his pelvis or not.  

In September 1995, the RO received a letter dated in November 15, 
1952, from the Veteran which the Veteran said he had written to 
his wife.  In this letter the Veteran states that he was on light 
duty and had been transferred to Headquarters Co.  He said that 
his back and legs were still pretty sore and that the hospital 
said he may have a cracked pelvis, but did not seem to know or 
care.  

In a September 1995 rating decision, the RO denied claims of 
entitlement to service connection for back and bilateral knee 
disabilities.  In September 1996, the Board similarly denied 
these claims.  

In November 2003, the Veteran filed an application to reopen 
claims of entitlement to service connection for back and 
bilateral knee disabilities.  

On file is a March 2004 "To Whom It May Concern" letter from 
S.T. McLaughlin, M.D., stating that he had seen the Veteran in 
February 2004 and diagnosed him as having arthritis and possible 
spinal stenosis.  He said he prescribed the Veteran Bextra and 
Glucosamine to help with the symptoms.  

In April 2004, the Veteran's representative obtained a statement 
from a private physician, Dr. McLaughlin, who marked "yes" to 
the question of whether it was his opinion that it was at least 
as likely as not that the Veteran's current back and knee 
conditions were related to his military service.  The physician 
remarked that the Veteran had degenerative arthritis of the knee 
and spine and that usually this was due to aging, but it was 
possible that it could be related to physical activity with 
military service.  

Also in April 2004, the RO received a letter from "The Gang" 
apparently date stamped in May 1953.  The letter does not contain 
the name of the addressee, but asks how civilian life had been 
since getting out of the Army and offers hope that the 
addressee's back and legs were doing better since the accident.

In August 2004, the RO reopened the Veteran's claims of 
entitlement to service connection for back and bilateral leg 
conditions and denied the claims on the merits.  

At a VA orthopedic examination in June 2010, the Veteran reported 
experiencing symptomatic knees and back since the motor vehicle 
accident in service in 1952 and reported that he complained about 
this in 1955.  The examiner noted that there are no records 
related to such treatment.  The Veteran denied any injury to his 
back or knees from the time he left service.  He said he had 
worked as a machinist for 40 years before retiring in 1994.  
After accurately relaying the Veteran's medical history and 
examining the Veteran, the examiner diagnosed the Veteran as 
having chronic low back pain with degenerative joint disease and 
bilateral knee pain with degenerative joint disease.  He reported 
that x-ray results from July 1994 showed that the Veteran's knees 
were negative and his lumbar spine showed only anterior posterior 
osteophytes with normal facet joints and normal disc spaces.  He 
went on to state that these x-rays indicated that not only the 
knees were negative for arthritis in 1994, but that even the 
spine was more likely than not secondary to aging change rather 
than any evidence of showing posttraumatic changes.  He went on 
to state that there was just no history to support an ongoing 
medical condition to the spine and knees beginning in 1952 
through to 1994.  In regard to Dr. McLaughlin's positive nexus 
statement of August 1994, the VA examiner said that there was no 
indication that Dr. McLaughlin reviewed any records or even 
examined the Veteran or took a history from him, and that it was 
evident that his statement possibly linking the Veteran's 
degenerative arthritis of the knee and spine to physical 
activities in service shows that he "clearly" did not provide a 
nexus statement to any motor vehicle or car accident that 
allegedly occurred in 1952.  He concluded by stating that he 
found no evidence to suggest a nexus between an apparent motor 
vehicle accident in 1952 and the Veteran's development of 
degenerative disc disease and osteoarthritis and degenerative 
joint disease involving his spine and his knees as the Veteran 
progressed in life.  

X-rays performed in June 2010 revealed narrowing of the medial 
compartment and patellar spurs of the right and left knees as 
well as vascular calcification of the left knee; mild 
hypertrophic osteoarthritis and abdominal aortic calcification of 
the lumbar spine; and a negative pelvis with postoperative 
surgical clips within the pelvis.

III.  Analysis

Pertinent Law and Regulations

Service connection may be granted for a disability resulting from 
an injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110 (West 2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
arthritis or degenerative joint disease, will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony may be 
heard and considered') and credibility ('a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Discussion

With respect to evidence of an inservice disease or injury, the 
Veteran asserts that his present back and bilateral knee 
disabilities are the result of a motor vehicle accident he was 
involved in in service in 1952 when a jeep he was riding in 
turned over.  He also asserts that he was hospitalized for 
injuries following the accident.  As noted above, his service 
treatment records are unfortunately unavailable for review with 
the exception of his May 1953 separation examination report which 
shows a normal clinical evaluation of his back and lower 
extremities.  

After considering the evidence in its entirety, the Board finds 
that the Veteran's statements as to experiencing an inservice 
motor vehicle accident in service in 1952 and resulting 
hospitalization are credible.  This is based on letters that the 
Veteran submitted to the RO which are dated during and just after 
his period of active duty service that refer to an "accident" 
and to the Veteran's sore back and legs.  It is also consistent 
with the Veteran's reports that he thought he may have fractured 
his pelvis in the motor vehicle accident and on June 2010 x-rays 
of his pelvis that show a negative pelvis, but also show 
postsurgical clips within the pelvis.  

Regarding the disabilities being claimed, that is, back and 
bilateral knee disabilities, the Board finds that the Veteran has 
present back and knee disabilities diagnosed most recently by a 
VA examiner in June 2010 as degenerative joint disease of the 
back and bilateral knees.  However, as arthritis was first noted 
by x-ray many years after service, no earlier than 1994, 
presumptive service connection under 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 is not warranted.

Regarding postservice medical evidence, the Veteran reported at a 
personal hearing in February 1995 that he initially sought 
treatment following service in 1954 and had continued to seek 
treatment from a number of doctors on an intermittent basis since 
that time.  Although there is medical evidence showing that the 
Veteran received treatment for various ailments since 1964, 
including gouty arthritis and varicose veins in 1981, it does not 
show that he was treated for any other complaints involving his 
legs or back until May 1995, at which time he reported to Dr. 
Burroughs that he had a 40 year history of his legs hurting.  As 
to his back, there are no records reflecting complaints or 
treatment of the Veteran's back until the July 1994 VA 
examination.  It was at this point that the Veteran was found by 
x-ray to have degenerative changes in the lumbosacral spine, with 
negative x-ray findings of the knees, and was diagnosed at this 
time as having degenerative joint disease of the lumbosacral 
spine and both knees, symptomatic.

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact remains that he 
did not complain of back or knee pain at his separation 
examination in May 1953 and in fact was found at that time to 
have normal clinical evaluations of his back and lower 
extremities on his separation examination report, and he is not 
shown to have reported complaints of leg or back pain to a 
medical provider until many years after service.  Nonetheless, 
the Board recognizes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

To the extent that the Veteran contends that he has had back and 
knee problems off and on since service, although his statements 
are credible and he is competent to describe symptoms of an 
illness,  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or illness, 
which are within the realm of personal knowledge), it does not 
necessarily follow that there is a relationship between the 
current degenerative joint disease of the back and knees and the 
continuity of symptomatology that the Veteran avers back to 
service.  In other words, as back and knee degenerative joint 
disease is not a condition under case law that has been found to 
be capable of lay observation, the determination as to the 
presence or etiology of such a disability is therefore medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

As to the showing of chronic disease in service, see 38 C.F.R. § 
3.303(b), there is no showing of a chronic back or bilateral knee 
disability in service.  This is evident by the fact that the 
Veteran's May 1953 separation examination report is negative for 
complaints or findings involving his spine or knees, and instead 
shows that he had a normal clinical evaluation of the spine and 
lower extremities.

In an attempt to aid the Veteran in support of his claim, VA 
arranged for examinations to determine the nature, extent and 
etiology of his claimed back and bilateral knee disabilities.  
However, this evidence does not show that the Veteran's diagnosed 
degenerative joint disease of the back and bilateral knees are at 
least as likely as not related to service.  Rather, the VA 
examiner in June 2010 opined that there was just no history to 
support an ongoing medical condition to the spine and knees 
beginning in 1952 through 1994.  He pointed out that x-ray 
results in 1994 were negative with respect to arthritis of the 
knees and that even with respect to the spine, which showed only 
anterior and posterior osteophytes with normal facet joints and 
normal disc spaces, was more likely than not secondary to aging 
change rather than any evidence showing posttraumatic changes.  
He concluded by stating that he found no evidence to suggest a 
nexus between an apparent motor vehicle accident in 1952 and the 
Veteran's development of degenerative disc disease and 
osteoarthritis and degenerative joint disease involving his spine 
and his knees as the Veteran progressed in life.  

The Board has considered the positive medical evidence from Dr. 
McLaughlin who, in April 1994 marked "yes" to the questions of 
whether it was at least as likely as not that the Veteran's back 
and knee conditions were related to military service.  In this 
regard, as the June 2010 VA examiner pointed out after reviewing 
Dr. McLaughlin's report and the Veteran's entire claims file, 
there was no indication that Dr. McLaughlin reviewed any medical 
records or took a medical history from the Veteran or even 
examined him.  He went on to note, as the Board notes, that Dr. 
McLaughlin's statement that "usually [degenerative arthritis of 
the knee and spine] is due to aging...it's possible that it could 
be related to physical activity with military service", clearly 
makes no connection between the Veteran's back and knee 
disabilities and the motor vehicle accident in service.  
Moreover, his opinion that it is "possible" that the Veteran's 
back and knee arthritis is related to "physical activity with 
military service' is speculative in nature and of little 
probative weight.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006) (finding doctor's opinion that "it is possible" and 
"it is within the realm of medical possibility" too speculative 
to establish medical nexus).

Based on the foregoing, the Board finds that the preponderance of 
the evidence does not support a finding that degenerative joint 
or disc disease of the Veteran's lumbosacral spine and 
degenerative joint disease of the bilateral knees was incurred in 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  As the 
preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not for application and the 
claims must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability, 
diagnosed as degenerative joint and disc disease of the 
lumbosacral spine, is denied.

Entitlement to service connection for a bilateral knee 
disability, diagnosed as degenerative joint disease of the 
bilateral knees, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


